ORDER
We ordered a limited remand so that the district court could state whether it would have imposed the same sentence given the additional discretion provided by United States v. Booker, — U.S.-, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005). See United States v. Paladino, 401 F.3d 471 (7th Cir. 2005).
The district judge has responded that he would have imposed the original sentence even under advisory guidelines. We invited the parties to file arguments addressing the effect of the district court’s response on the proper disposition of this appeal, but Henry has let the deadline pass without taking that opportunity. His sentence of 48 months’ imprisonment is within the 46- to 57-month guideline range. We see no reason why this sentence is “unreasonable” and therefore AFFIRM the judgment.